SUMMARY ORDER
Plaintiff-Appellant Patrick James O’Connell appeals from a March 28, 2013 judgment by the United States District Court for the Western District of New York (Skretny, J.) affirming the decision of the Commissioner of Social Security to deny O’Connell disability insurance benefits. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
In deciding an appeal from a denial of disability benefits, we conduct a plenary review of the administrative record, focusing on the administrative ruling rather than the district court’s opinion. Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.2009). We review the Commissioner’s decision to determine if the correct legal standards have been applied and if the decision is supported by substantial evidence. Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.2008); see 42 U.S.C. § 405(g).
We reject O’Connell’s argument that the district court erred by failing to remand his case to the Commissioner based on the new evidence that he submitted in this litigation. Although evidence of an applicant’s condition subsequent to his date last insured may be pertinent to his condition prior to that date, Lisa v. Sec’y of Dep’t of Health & Human Servs., 940 F.2d 40, 44 (2d Cir.1991), the district court properly found the new evidence submitted by O’Connell immaterial because there was no “reasonable possibility that the new evidence would have influenced the [Commissioner] to decide claimant’s application differently,” Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir.1988).
O’Connell also contends that the ALJ committed legal error by failing to develop adequately the administrative record. Specifically, O’Connell argues that the ALJ was obligated to obtain (1) treatment records from the time of his initial knee injury, more than a decade prior to his application for benefits; and (2) records from his ongoing treatment more than two years after his date last insured that he alleges shed light on his condition as of his date last insured. In the absence of any obvious gaps or inconsistencies in the record for the relevant time period prior to O’Connell’s date last insured, however, the ALJ was under no obligation to further develop the record. See Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir.1999).
O’Connell next submits that the ALJ erred at'step two of the five-step analysis used to determine disability, see 20 C.F.R. *65§ 404.1520(a)(4), by failing to determine that he suffered from a severe right knee impairment prior to his date last insured. At step two, however, the ALJ identified other “severe impairments,” including O’Connell’s status post stent placement, coronary artery disease, and angina, and therefore proceeded with the subsequent steps. And, in those subsequent steps the ALJ specifically considered O’Connor’s right knee dysfunction. Because this condition was considered during the subsequent steps, any error was harmless. See 42 U.S.C. § 423(d)(2)(B) (requiring consideration of “the combined effect of all of the individual’s impairments”). Further, contrary to O’Connell’s argument, the ALJ’s decision makes clear that he considered “all symptoms” and the “combination of impairments” in making his determination.
We also reject O’Connell’s argument that the ALJ erred by finding that his testimony concerning the intensity, persistence, and limiting effects of his impairments was not credible to the extent alleged. The ALJ properly gave specific reasons for his adverse credibility finding, and those reasons were supported by substantial evidence in the record. We have considered O’Connell’s remaining arguments and find they lack merit.
For the reasons stated above, the judgment of the district court is AFFIRMED.